department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service subject mitigation provisions this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x issue whether the mitigation provisions of the internal_revenue_code sec_1311 through will authorize adjustments to years that are now barred conclusion adjustments to the barred_years will not be possible because the requisites for mitigation will not be met facts x consists of a number of limited_partnerships that ostensibly contracted with third parties the partnerships in their first tax years reported the expense of these contracts on a cash_basis subsequently the partnerships having converted under sec_447 of the code to an accrual_method of accounting ratably recaptured the contract expenses over a ten-year period in final partnership administrative adjustments fpaa’s to the limited_partnerships the internal_revenue_service proposed adjustments for the first and second partnership years determining that the contracts were shams the service disallowed all expenses reported in the first tax_year and disallowed the reported cost_of_goods_sold in the second tax_year all income reported by the partnerships was left unadjusted the individual partners dispute that the transactions were shams separately the tax_matters_partner also contests the determinations that the transactions were shams in the alternative should the determinations be sustained the tax_matters_partner asks for removal of the recapture_income reported by the partnerships law and analysis under very limited circumstances the mitigation provisions of the code allow an adjustment to be made in an otherwise barred tax_year for mitigation to apply all of the following conditions must be met an error must have occurred that cannot otherwise be corrected by operation of law there was a determination for another year with respect to the item giving rise to the error the determination is described within the categories enumerated in sec_1312 the party who prevailed in the determination maintained a position that was inconsistent with the error or in the case of determinations described in sec_1312 and sec_1312 at the time the error was made there was no bar to its correction see 72_f3d_1338 7th cir for purposes of this memorandum we assume a court will decide that the business activities of the limited_partnerships were shams and will disallow deductions claimed on account of these activities assuming further that the each of the decisions will constitute a determination within the meaning of sec_1313 we must consider whether adjustments can be made under sec_1312 not all taxpayer errors are correctable under sec_1312 one type that is correctable involves the double inclusion of an item_of_gross_income under sec_1312 an adjustment to a barred year is authorized if a determination requires the inclusion in gross_income of an item that was erroneously included in gross_income for another tax_year another correctable error is described in sec_1312 under that section an adjustment to a barred year is authorized if a determination disallows a deduction that should have been allowed to but was not allowed to the taxpayer for another tax_year sec_1312 and sec_1312 describe the only circumstances under which adjustments might conceivably be authorized for the cases discussed in this memorandum the language of neither section however suggests that an adjustment is authorized when a deduction is erroneously taken in one year and a corresponding_item of gross_income is erroneously reported in another a correction is authorized only when an item is included twice in gross_income or disallowed twice as a deduction not when one error of each sort occurs 67_f3d_838 9th cir illustrates this limitation in that case the taxpayers in one year reported an ordinary_loss resulting from an options straddle in a later year the taxpayers reported a related capital_gain after an unfavorable court decision the taxpayers stipulated to a deficiency for the first year by then the later year was barred relying on the mitigation provisions the taxpayers filed an administrative claim for a refund of the taxes paid on the reported capital_gain the service denied the claim and the taxpayers sued in district_court after the district_court granted summary_judgment to the government the taxpayers appealed to the united_states court_of_appeals for the ninth circuit the appellate court concluded that the loss claimed by the taxpayers was not an item included in gross_income but an item deducted from gross_income to determine tax_liability as such it did not authorize an adjustment under sec_1312 for the income reported in the barred year accordingly the appellate court ruled that the statute_of_limitations barred the taxpayers’ refund action as in schwartz in the cases described in your request for field_service_advice a determination that a deduction was improperly taken in one tax_year will not authorize an adjustment under the mitigation provisions in another tax_year if the later year is closed the reported income can not be backed out if you have further questions please call
